Citation Nr: 0414895	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) prior to September 24, 2001.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's claim file 
originally was under the jurisdiction of the Newark, New 
Jersey, RO, but was transferred to the Winston-Salem RO due 
to the veteran's relocating to North Carolina.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

In response to the veteran's claim for TDIU, the RO, in a 
letter dated in October 2001 (letter), informed the veteran 
of the provisions of the VCAA.  The Board notes that the 
letter did not inform the veteran of the type evidence needed 
to support a claim for TDIU, either on a schedular or extra-
schedular basis.  Thus, the letter did not provide adequate 
notice as to the veteran's TDIU claim, Quartuccio v. 
Principi, supra, and this defect must be remedied.

A September 2001 rating decision granted service connection 
for post-traumatic stress disorder (PTSD) with a 50 percent 
evaluation, effective September 23, 1999.  The veteran 
submitted a timely October 2001 notice of disagreement (NOD) 
to the effective date of the September 2001 rating decision, 
which was accompanied with the veteran's claim for TDIU.  A 
statement of the case (SOC) was not issued.  An April 2002 
rating decision continued the 50 percent evaluation for PTSD 
and denied TDIU.  The letter notifying the veteran of this 
decision was dated April 17, 2002.  The veteran, through his 
representative, submitted a June 2002 NOD to the April 2002 
rating decision and requested review by a Decision Review 
Officer (DRO) prior to the issuance of a SOC.

Pursuant to a review by a DRO, a September 2002 rating 
decision increased the schedular evaluation of the veteran's 
PTSD from 50 percent to 100 percent, effective September 24, 
2001, the date on which the RO determined that VA treatment 
records showed total disability.  In a statement dated in 
September 2002, the veteran informed the RO that he was 
satisfied with the September 2002 rating decision "and would 
like to withdraw all pending claim." [sic].

In a statement dated in April 2003 and received by the RO on 
April 14, 2003, the veteran submitted a NOD to the effective 
date of his unemployability.  He related that he was awarded 
social security benefits in February 1999 because of his 
inability to work due to PTSD, and requested a DRO review.  
The RO determined that a DRO reviewed the veteran's case 
prior to the September 2002 rating decision and issued a SOC 
on the issue of the effective date of the veteran's TDIU.  
The veteran submitted a substantive appeal in response to the 
SOC.

The Board notes that the RO issued the SOC without obtaining 
any records maintained by the Social Security Administration 
(SSA) related to the veteran's employability.  Once VA is put 
on notice that the veteran is in receipt of such benefits, VA 
has a duty to obtain these records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).


Accordingly, the case is REMANDED for the following:

1.  Provide a letter to the veteran which 
specifically addresses the VCAA and its 
requirements of notice and assistance as 
concerns his claim for TDIU.  In addition 
to the other required information, the 
letter should specifically inform the 
veteran of the evidence already obtained 
by the RO and associated with the claim 
file and whether the RO intends to obtain 
any additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence VA will obtain on his behalf.  

2.  After the above is complete, the RO 
should obtain from the SSA the records 
pertinent to the veteran's claim for 
social security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent the benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




